--------------------------------------------------------------------------------

Exhibit 10.62


AMENDMENT OF STOCK AND WARRANT PURCHASE AGREEMENT




This Amendment of Stock and Warrant Purchase Agreement (“Amendment”) is entered
into by Romulus Films Ltd. (“Purchaser”) and BioTime, Inc., a California
corporation (the “Company), as of March 7, 2013, and amends that certain Stock
and Warrant Purchase Agreement (“Agreement”), dated January 4, 2013, between the
Purchaser and BioTime.


 
1.
Closing.



 
(a)
The third sentence of Section 2 of the Agreement is amended to read as follows:



“The Closing of the Second Tranche (810,000 Units) will take place on April 10,
2013 (the “Second Closing Date”).”


 
(b)
The last sentence of Paragraph 2(a) is amended to read as follows:



“The Company shall apply the proceeds from the First Tranche and Second Tranche
to (i) its obligations arising under or with respect to the Lease, (ii) other
Company operating expenses, and (iii) expenses arising in connection with the
Stem Cell Transaction, and the Company may advance proceeds, in whole or in
part, to BAC to finance costs and expenses incurred by BAC in connection with
the Stem Cell Transaction, and costs and expenses incurred by BAC prior to the
closing of the Stem Cell Transaction.”


 
(c)
Paragraph 2(b) of the Agreement is amended by deleting the first sentence.



 
(d)
Paragraph 2(d) of the Agreement is amended by deleting clause (v).



 
(e)
A new paragraph 2(f) of the Agreement is added to read as follows:



“On the effective date of this Amendment, and in connection with the execution
of this Amendment by Purchaser and the Company, the Company shall issue a press
release substantially in the form attached hereto as Exhibit A.”


2.           Defined Terms.  Unless otherwise defined in this Amendment,
capitalized terms have the meaning ascribed in the Agreement.


3.           Effect of Amendment.  Except as amended by this Amendment, the
Agreement remains in full force and effect.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
Romulus Films Ltd.
             
By:
/s/Jonathan Woolf
   
Jonathan Woolf
       
Title:
Director
             
BioTime, Inc.
             
By:
/s/Michael D. West
   
Michael D. West,
   
Chief Executive Officer
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Press Release

 
 

--------------------------------------------------------------------------------

 

BioTime and Romulus Agree to Accelerate Closing Date for Second Tranche of $5
Million Financing


A total of $17.6 million in new capital raised by BioTime
and its subsidiaries since October 2012


ALAMEDA, Calif., March 7, 2013 - BioTime, Inc. (NYSE MKT: BTX) today announced
it has amended its $5 million Stock and Warrant Purchase Agreement with Romulus
Films, Ltd., originally signed on January 4, 2013.  Through the amendment,
BioTime and Romulus have agreed to accelerate the closing date for the $3
million second tranche of the $5 million financing.  The first $2 million
tranche under the agreement was funded in January 2013.  The second tranche was
originally intended to close later this year concurrent with the closing of the
acquisition of certain stem cell assets by BioTime’s subsidiary BioTime
Acquisition Corporation (BAC) pursuant to an Asset Contribution Agreement among
BioTime, BAC, and Geron Corporation.  Under the amendment, the remaining $3
million investment in BioTime will be funded on April 10, 2013.  Romulus has
also committed to invest $5 million in BAC in conjunction with the consummation
of the stem cell asset acquisition, which is expected to occur later this year.


BioTime plans to use the proceeds from this financing to fund its planned $5
million cash investment in BAC.  BioTime will advance funds to BAC to finance
BAC’s continued progress in preparation for the completion of the stem cell
asset acquisition transaction.  Since Romulus and BioTime signed their agreement
in January, a 24,000 sq. ft. research facility has been leased for use by BAC,
and BAC has acquired equipment for its research facility, recruited experienced
senior research and product development management personnel, and worked to
establish relationships with academic institutions and potential commercial
development partners.


BioTime has raised gross proceeds of approximately $14.6 million since October
2012, including the $2 million first tranche of the equity financing from
Romulus, and approximately $12.6 million from the sale of approximately 2.9
million common shares at a weighted average price of $4.34 per share in the open
market. The 2.9 million shares were sold through BioTime’s $25 million
Controlled Equity Offering facility with Cantor Fitzgerald & Co., as sales
agent, and through the sale of BioTime shares held by its majority owned
subsidiaries, LifeMap Sciences, Inc. and Cell Cure Neurosciences Ltd.


“These funds, plus the commitment from Romulus Films to invest $5 million in BAC
upon closing the stem cell asset acquisition transaction, will significantly
strengthen our balance sheet and our ability to execute on our operating plan
over the coming year, including financing the initiation of planned clinical
trials of Renevia™ and PanC-Dx™,” said Peter Garcia, BioTime’s Chief Financial
Officer.


Jonathan Woolf, Director of Romulus Films, a United Kingdom based investment
company, said, “As a significant and long-term investor in Geron Corporation, we
are very pleased to be supporting BioTime and BAC in the acquisition of Geron’s
embryonic stem cell assets.  We believe these assets, which had shown early
success and were considered to be world-leading prior to discontinuation by
Geron in late 2011, may have the potential to revolutionize medicine and provide
untold benefits to patients in the future in many significant and unmet areas of
disease prevention and cure. We are pleased with BAC’s progress announced today,
as well as the progress that BioTime and its subsidiaries have announced in
recent months with their product development programs. To support these
developments, we have agreed to accelerate part of our investment in BioTime. We
believe that after the stem cell asset acquisition transaction is completed, BAC
and the BioTime family of companies will hold the largest concentration of stem
cell and regenerative medicine assets and experience in the world.”

 
 

--------------------------------------------------------------------------------

 
 
About BioTime, Inc.


BioTime, headquartered in Alameda, California, is a biotechnology company
focused on regenerative medicine and blood plasma volume expanders. Its broad
platform of stem cell technologies is enhanced through subsidiaries focused on
specific fields of application. BioTime develops and markets research products
in the fields of stem cells and regenerative medicine, including a wide array of
proprietary PureStem™ cell lines, HyStem® hydrogels, culture media, and
differentiation kits. BioTime is developing Renevia™ (formerly known as
HyStem®-Rx), a biocompatible, implantable hyaluronan and collagen-based matrix
for cell delivery in human clinical applications. BioTime's therapeutic product
development strategy is pursued through subsidiaries that focus on specific
organ systems and related diseases for which there is a high unmet medical need.
BioTime's majority-owned subsidiary Cell Cure Neurosciences Ltd. is developing
therapeutic products derived from stem cells for the treatment of retinal and
neural degenerative diseases. BioTime's subsidiary OrthoCyte Corporation is
developing therapeutic applications of stem cells to treat orthopedic diseases
and injuries. Another subsidiary, OncoCyte Corporation, focuses on the
diagnostic and therapeutic applications of stem cell technology in cancer,
including the diagnostic product PanC-Dx™ currently being developed for the
detection of cancer in blood samples. ReCyte Therapeutics, Inc. is developing
applications of BioTime's proprietary induced pluripotent stem cell technology
to reverse the developmental aging of human cells to treat cardiovascular and
blood cell diseases. BioTime's subsidiary LifeMap Sciences, Inc. markets
GeneCards®, the leading human gene database, as part of an integrated database
suite that also includes the LifeMap Discovery™ database of embryonic
development, stem cell research and regenerative medicine, and MalaCards, the
human disease database. LifeMap Sciences also markets BioTime research products
and PanDaTox, an innovative, recently developed, searchable database that can
aid in the discovery of new antibiotics and biotechnologically beneficial
products. BioTime Acquisition Corporation is a new subsidiary being used to
acquire the stem cell assets of Geron Corporation, including patents and other
intellectual property, biological materials, reagents, and equipment for the
development of new therapeutic products for regenerative medicine. BioTime's
lead product, Hextend®, is a blood plasma volume expander manufactured and
distributed in the U.S. by Hospira, Inc. and in South Korea by CJ CheilJedang
Corporation under exclusive licensing agreements. Additional information about
BioTime can be obtained at www.biotimeinc.com.

 
 

--------------------------------------------------------------------------------

 
 
Forward-Looking Statements


Statements pertaining to future financial and/or operating results, future
growth in research, technology, clinical development, and potential
opportunities for BioTime and its subsidiaries, along with other statements
about the future expectations, beliefs, goals, plans, or prospects expressed by
management constitute forward-looking statements. Any statements that are not
historical fact (including, but not limited to statements that contain words
such as “will,” “may” “believes,” “plans,” “anticipates,” “expects,”
“estimates”) should also be considered to be forward-looking statements.
Forward-looking statements involve risks and uncertainties, including, without
limitation, risks inherent in the development and/or commercialization of
potential products, uncertainty in the results of clinical trials or regulatory
approvals, need and ability to obtain future capital, and maintenance of
intellectual property rights. Actual results may differ materially from the
results anticipated in these forward-looking statements and as such should be
evaluated together with the many uncertainties that affect the business of
BioTime and its subsidiaries, particularly those mentioned in the cautionary
statements found in BioTime's Securities and Exchange Commission filings.
BioTime disclaims any intent or obligation to update these forward-looking
statements.


To receive ongoing BioTime corporate communications, please click on the
following link to join our email alert list:
http://phx.corporate-ir.net/phoenix.zhtml?c=83805&p=irol-alerts
 
Contact:


BioTime, Inc.
Peter Garcia
Chief Financial Officer
510-521-3390, ext 367
pgarcia@biotimemail.com


or


Judith Segall
510-521-3390, ext 301
jsegall@biotimemail.com
 
 

--------------------------------------------------------------------------------